Citation Nr: 1827332	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  07-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability manifested by fatigue, including as secondary to service-connected anxiety disorder.  

2.  Entitlement to service connection for a respiratory disability, including as secondary to service-connected anxiety disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and witness


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1991 to September 1995.

These matters come before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for fatigue and difficulty breathing.  

The Veteran and a witness testified at a Board hearing in August 2009.  A copy of the transcript has been reviewed and associated with the claims file.  

These matters were before the Board in May 2009, October 2009, March 2011, September 2012, September 2013, January 2014, August 2014, and February 2017.  On each occasion they were remanded for additional evidentiary development, including obtaining VA examinations to assess the nature and etiology of any fatigue and/or respiratory disability.  

While the matter was in remand status, in an October 2014 rating decision, the RO granted service connection for headaches, to include migraines.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to the claim of service connection for headaches.  See Grantham v. Brown, 114 F. 3d 1156, 1158   (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial ratings or effective dates assigned.  Grantham, 114 F. 3d at 1158   (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, this issue is not in appellate status at this juncture.

Furthermore, the issues of service connection for sleep apnea and erectile dysfunction will be subject to a later Board decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These matters were before the Board in February 2017, at which time they were remanded for the RO to issue a Supplemental Statement of the Case (SSOC) to address the additional evidence submitted by the Veteran and his representative.  To date, an SSOC has not been issued.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, an additional remand is necessary to comply with the prior remand instructions.  

Furthermore, on remand, the RO should obtain and associate with the claims file the Veteran's updated VA treatment records from January 2016 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's updated VA treatment records from January 2016 to the present.  

2.  Thereafter, readjudicate the issues on appeal, to include consideration of any updated VA treatment records and the October 2016 brief and attached article by McLean Hospital.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






